
	

113 S2647 IS: Security Officer Screening Improvement Act of 2014
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2647
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the National Child Protection Act of 1993 to establish a permanent background check system
			 for private security officers.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Security Officer Screening Improvement Act of 2014.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				The Integrated
			 Automated Fingerprint Identification System of the Federal Bureau of
			 Investigation maintains fingerprints and criminal history records on more
			 than
			 71,000,000 individuals.
			
				(2)Congress has worked with the States to make criminal history background checks available to
			 employers of private security officers through the Private Security
			 Officer Employment Authorization Act of 2004 (28 U.S.C. 534 note) and
			 statutes enacted by dozens of States in compliance with Public Law 92–544.
			 However, there are still numerous persons employed as private security
			 officers, entrusted to safeguard and protect people and property, who do
			 not undergo criminal history background checks authorized by Federal and
			 State law.
			3.
			Background
			 checks
			The National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
			
				(1)
				by redesignating
			 section 5 as section 6; and
			
				(2)
				by inserting
			 after section 4 the following:
				
					
						5.
						Program for
				national criminal history background checks
						
							(a)
							Definitions
							In
				this section—
							
								(1)
								the term
				background check designee means the entity designated by the
				Attorney General under subsection (b)(3) to carry out the duties
			 described in
				subsection (c);(2)the term covered entity means any person that employs a private security officer;
								(3)
								the term
				covered individual means an individual who is employed or applying for employment as a private security officer;
								(4)
								the term
				criminal history review designee means the entity designated by
				the Attorney General under subsection (b)(2) to carry out the
			 criminal history
				review program;
							
								(5)
								the term
				criminal history review program means the program established
				under subsection (d);
							
								(6)
								the term
				qualified State program means a program of a State authorized
				agency that provides access to national criminal history background
			 checks, as
				authorized by Federal or State law;(7)the term private security officer has the meaning given the term in subsection (c)(3) of the Private Security Officer Employment
			 Authorization Act of 2004 (28 U.S.C. 534 note);  
				and
								(8)
								the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the
			 Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the
			 Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic
			 of Palau.
							
							(b)
							Establishment
				of program
							
								(1)
								Purpose
								The
				purpose of this subsection is to facilitate widespread access to
			 State and
				national criminal history background checks, not otherwise
			 authorized by
				Federal or State law, on private security officers and prospective
			 private security officers.
							
								(2)
								In
				general
								Not later than 1 year after the date of enactment of the
				Security Officer Screening Improvement Act of 2014, the Attorney
				General shall establish—
								
									(A)
									policies and
				procedures to carry out the duties described in subsection (c); and
								
									(B)
									a criminal
				history review program in accordance with subsection (d).
								
								(3)
								Designees
								The
				Attorney General may designate 1 or more Federal Government
			 agencies to carry
				out the duties described in subsection (c).
							
							(c)
							Access to state
				and national background checks
							
								(1)
								Duties
								The
				Attorney General shall—
								
									(A)
									inform covered
				entities about how to request State and
			 national
				background checks—
									
										(i)
										for covered
				entities located in a State with a
			 qualified State
				program, by referring the covered entity to
			 the State
				authorized agency; or
									
										(ii)
										for covered
				entities located in a State without a
			 qualified State
				program, by providing information on alternative methods of
			 obtaining a State
				and national background check;
									
									(B)
									complete a check
				of the national criminal history background check system; and
								
									(C)
									provide
				information received in response to such national criminal history
			 background
				check to the criminal history review designee.
								
								(2)
								Required
				information
								A request for a State and national criminal history
				background check shall include—
								
									(A)
									the fingerprints
				of the covered individual;
								
									(B)
									other documents
				required by State law for a State criminal history background
			 check; and
								
									(C)
									the appropriate
				fee.
								
								(3)
								Fees
								The
				Attorney General shall, in addition to the fee for the non-criminal
			 justice, non-law enforcement
				national criminal history background check authorized under title
			 II of the Department of Justice Appropriations Act, 1991 under the heading Salaries and expenses under the heading Federal Bureau of Investigation (Public Law 101–105; 28 U.S.C. 534 note)—
								
									(A)
									collect a fee to
				offset the costs of carrying out the duties described in subsection
			 (d), in an
				amount equal to the cost of conducting the criminal history review;
			 and
								
									(B)
									remit such fee to
				the Federal Bureau of Investigation.
								
							(d)
							Criminal
				history review program
							
								(1)
								Purpose
								The
				purpose of this subsection is to provide covered entities with
			 reliable and
				accurate information regarding the fitness of the covered
			 individuals for performing security services.
							
								(2)
								Requirements
								The
				Attorney General or designee shall—
								
									(A)
									establish
				procedures to securely receive criminal history records;
								
									(B)
									make
				determinations regarding whether the criminal history records
			 received in
				response to a criminal history background check conducted under
			 this section
				indicate that the covered individual has a criminal history that
			 may bear on
				the covered individual's fitness to perform security services; and
								
									(C)
									convey to the
				covered entity that submitted the request for a State and national
			 criminal
				history background check—
									
										(i)
										the fitness and
				suitability of the covered individual based solely on the criteria
			 described in
				paragraph (3); and
									
										(ii)
										instructions and
				guidance that the covered entity should consult the Equal
			 Employment
				Opportunity Commission Enforcement Guidance #915.002, dated April
			 25, 2012,
				Consideration of Arrest and Conviction Records in Employment Decisions
				under Title VII of the Civil Rights Act of 1964, or any successor
				thereto, issued by the United States Equal Employment Opportunity
				Commission.
									
								(3)
								Criminal
				history review criteria
								In determining whether a criminal history
				record indicates that a covered individual has a criminal history
			 that may bear
				on the fitness of the covered individual to perform security
			 services, the
				Attorney General or designee shall employ the criteria used to
			 evaluate
				individuals under the Private Security
			 Officer Employment Authorization Act of 2004 (28 U.S.C. 534 note).
							
								(4)
								Application
				processing
								
									(A)
									In
				general
									The Attorney General shall establish the process by which
				a covered entity in a State without a
			 qualified State
				program may obtain a State and national criminal history background
				check.
								
									(B)
									Challenge to
				completeness of record
									A covered individual may challenge the
				completeness of any information in the criminal history record of
			 the
				individual by contacting the Federal Bureau of Investigation under
			 the
				procedure set out in section 16.34 of title 28, Code of Federal
			 Regulations, or
				any successor thereto.
								
								(5)
								Participation
				in program
								The Attorney General or designee shall determine
				whether an entity is a covered entity.
							
								(6)
								Privacy of
				information
								
									(A)
									In
				general
									Any entity authorized to receive or transmit fingerprints
				or criminal history records under this section—
									
										(i)
										shall use the
				fingerprints, criminal history records, or information in the
			 criminal history
				records only for the purposes specifically set forth in this
			 section;
				and
									
										(ii)
										shall maintain
				adequate security measures to ensure the confidentiality of the
			 fingerprints,
				the criminal history records, and the information in the criminal
			 history
				records.
									
									(B)
									Retention of
				fingerprints by the FBI
									In accordance with State or Federal
				procedures, for the purpose of providing fingerprint verification,
			 criminal
				investigation or subsequent hit notification services, or for the
			 retention of
				criminal history, the Federal Bureau of Investigation may retain
			 any
				fingerprints submitted to the Federal Bureau of Investigation under
			 this
				section.
								
								(7)
								Rule of
				construction
								Nothing in this subsection shall be construed to
				change or replace any background check program authorized by
			 Federal or State
				law on the day before the date of enactment of the
				Security Officer Screening Improvement Act of 2014.
							.
			
